Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 28, 2021

                                      No. 04-21-00155-CV

                         IN THE INTEREST OF M.K.V., A CHILD

                       From the County Court, Val Verde County, Texas
                               Trial Court No. 2020-0007-CCl
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER

        Appellant Mom’s brief was due to be filed with this court on June 3, 2021. See TEX. R.
APP. P. 38.6(a). After the due date, the trial court appointed counsel to represent Mom on
appeal, and counsel filed a motion for an extension of time to file the brief until July 19, 2021.
       Appellant Mom’s motion is GRANTED. Her brief is due on July 19, 2021.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court